                       Case 1:20-cv-03749-VEC Document 17
                                                       16 Filed 06/22/20 Page 1 of 1

              BENJAMIN LEVINE
              BLEVINE@GRSM.COM
                                  MEMO ENDORSED
                       USDC SDNY                                                              ATTORNEYS AT LAW
                       DOCUMENT                                                        1 BATTERY PARK PLAZA, 28TH FLOOR
                       ELECTRONICALLY FILED                                               NEW YORK, NEW YORK 10004
                                                                                            PHONE: (212) 269-5500
                       DOC #:                                                                 FAX: (212) 269-5505
                       DATE FILED: 6/22/2020                                                    WWW .GRSM.COM



                                                       June 22, 2020

           VIA CM/ECF ELECTRONIC FILING

           Hon. Valerie E. Caproni
           United States District Judge
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

           Re:      Boustead v. Leaping Group Co, Ltd., et. al.
                    C.A. No. 1:20-cv-03749 (VEC)

           Dear Judge Caproni:

                  I am writing to you on behalf of Plaintiff Boustead Securities, LLC (“Boustead”) in
           accordance with the Notice of Pretrial Conference for the Initial Pretrial Conference currently
           scheduled for June 26, 2020 in the above-captioned matter.

                    On June 16, 2020, Boustead effected service on Defendant Leaping Group, Co. Ltd.
           (“Leaping”) by agreement of counsel. Leaping’s response to the Complaint is due on July 7,
           2020. There has been no appearance by counsel on behalf of Leaping as of this date. Boustead
           is in the process of serving Defendant ATIF Holdings Limited (“ATIF”), which has been
           unsuccessful to date a result of office closures.

                   Boustead requests a rescheduling of the Initial Pretrial Conference to late July or early
           August of 2020, which will provide sufficient time to serve ATIF and for Boustead to confer
           with counsel for Defendants concerning a Civil Case Management Plan. Boustead has filed pro
           hac vice motions for all counsel that intend to appear on Boustead’s behalf, which this Court
           has allowed.

                   Thank you for your attention to this matter. Please do not hesitate to contact me if there
           is any additional information you require.
Application GRANTED. The initial pretrial conference
is adjourned to August 7, 2020 at 10:00 a.m. The          Very truly yours,
parties' joint submissions are due by July 30, 2020.
SO ORDERED.
                                                          /s/ Benjamin Levine

                                                          Benjamin Levine
HON. VALERIE CAPRONI
                                 6/22/2020
UNITED STATES DISTRICT JUDGE
           cc:      All Counsel of Record (via CM/ECF)
       ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ DELAWARE ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIS ♦ KENTUCKY
       LOUISIANA ♦ MARYLAND ♦ MASSACHUSETTS ♦ MICHIGAN ♦ MISSOURI ♦ MONTANA ♦ NEBRASKA ♦ NEVADA ♦ NEW JERSEY
       NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OKLAHOMA ♦ OREGON ♦ PENNSYLVANIA ♦ RHODE ISLAND ♦ SOUTH CAROLINA
       SOUTH DAKOTA ♦ TENNESSEE ♦ TEXAS ♦ UTAH ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON, DC ♦ WEST VIRGINIA ♦ WISCONSIN
